Case: 15-11808    Date Filed: 03/30/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11808
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:11-cv-00042-WTH-PRL

MICHAEL W. JOHNSON,
                                                             Petitioner - Appellant,

                                      versus


WARDEN, FCC COLEMAN - USP I,

                                                           Respondent - Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 30, 2017)

Before TJOFLAT, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Michael Johnson appeals the dismissal of his petition for a writ of habeas

corpus. We apply our recent decision in McCarthan v. Director of Goodwill

Industries-Suncoast, Inc., No. 12-14989 (11th Cir. Mar. 14, 2017) (en banc), to his
               Case: 15-11808     Date Filed: 03/30/2017    Page: 2 of 3


appeal. Because Johnson had an opportunity to challenge his sentence

enhancement in a motion to vacate, we affirm the dismissal of his petition for a

writ of habeas corpus.

      Johnson is a federal prisoner sentenced in the Western District of Missouri.

Johnson challenged the enhancement of his sentence under the Armed Career

Criminal Act in his first motion to vacate, 28 U.S.C. § 2255. The district court

denied his motion on the merits and the Eighth Circuit denied a certificate of

appealability. During the course of his collateral proceedings, the Supreme Court

decided Begay v. United States, 553 U.S. 137 (2008), and Johnson was transferred

to a facility in the Middle District of Florida. Johnson filed a petition for a writ of

habeas corpus, 28 U.S.C. § 2241, against the warden of his prison. He argued that

in the light of Begay, the motion to vacate was “inadequate or ineffective to test the

legality of his detention,” 28 U.S.C. § 2255(e). The district court dismissed

Johnson’s petition for a writ of habeas corpus because Johnson did not meet the

requirements of Bryant v. Warden, FCC Coleman-Medium, 738 F.3d 1253, 1262

(11th Cir. 2013).

      This Court recently overruled its precedent in Bryant and held that “a change

in caselaw does not make a motion to vacate a prisoner’s sentence ‘inadequate or

ineffective to test the legality of his detention.’” McCarthan, slip op. at 2 (quoting

28 U.S.C. § 2255(e)). Because Johnson had “an opportunity to challenge his



                                           2
               Case: 15-11808     Date Filed: 03/30/2017    Page: 3 of 3


sentence enhancement,” and in fact did so, “his remedy was not inadequate or

ineffective to test the legality of his sentence, regardless of any later change in

caselaw.” Id. We AFFIRM the dismissal of Johnson’s petition for a writ of habeas

corpus.




                                           3